Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Brandon US10091854 discloses in fig.2 and col.6:45-60 in view of col.7:23-39 discloses a circuit for a lighting device with power supply and sensors. 
         However no prior art discloses teaches or suggests the combination of elements as recited in claim 1 arranged in manner to include “an environmental detector coupled to a continuous supply of electrical power via the switching device, irrespective of a position of the switching device, the environmental detector including one or more sensors operable to detect an environmental parameter associated with a space in which the lighting fixture is located”.
	Therefore, claim 1 is allowed with associated dependent claims. 
	Claim 16 includes analogous limitations to the ones that form the basis for the allowance of claim 1, thus claim 16 is similarly allowed with associated dependent claims. 
 	Similarly for claim 11 no prior art discloses teaches or suggests the combination of elements as recited in claim 11 arranged in manner to include “wherein when the switching device is in a first configuration position, the sensor is coupled to the continuous supply of electrical power and a first powered device is decoupled from the continuous supply of electrical power, and wherein when the switching device is in a second configuration position that is different than the first configuration position, the first powered device and the sensor are each coupled to the continuous supply of electrical power”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685